DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7 were rejected in Office Action from 03/09/2022.
	Applicant filed a response, amended claims 1-7, added claims 9-11, and cancelled claim 8. 
	Claims 1-7 and 9-11 are being examined on the merits in this Office Action.

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, it is suggested to amend “the purge processing” to - -the first processing of purging- -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “a controller configured to close the cutoff valve in a case where the fuel cell system is stopped and the detection unit detects the start of filling with hydrogen in a state in which a first processing of purging the in-cell hydrogen flow passage is to be executed, and to execute the first processing of purging the in-cell hydrogen flow passage by causing hydrogen remaining on a downstream side of the cutoff valve in a hydrogen flow in the hydrogen supply passage to flow in the in-cell hydrogen flow passage as the first processing of purging.”, it is not clear what is required by this limitation as the state in which the first processing of purging to be executed is during the detection of the start of filling with hydrogen (which appears to be before the cutoff valve as shown in figure 1 of the instant application) but also it is required for the cutoff valve to be closed. In addition, the closing of the cutoff valve in a case where the fuel cell system is stopped and detection unit detects the start of a filling with hydrogen is before or after the first processing of purging?. Moreover, it is not clear what is required by “causing hydrogen…in a hydrogen flow in the hydrogen supply passage to flow in the in-cell hydrogen flow passage”. Applicant appears to use similar descriptive/generic terms for different components or configuration of the system which makes the claim unclear. It is encouraged to amend the claims in order to capture the essence of the invention more clearly.   
Regarding dependent claims 2-7 and 9-11, these claims do not remedy the deficiencies of parent claim 1 noted above, and are rejected for the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Naganuma et al. (U.S. Patent Application Publication 2013/0040219) and further in view of Migliardini (NPL,20171) and Asai (U.S. Patent Application Publication 2017/0331129).
In reference to claim 1 and 7, Naganuma teaches a moving object (i.e., electric vehicle) (paragraph [0106]) equipped with a fuel cell system (100) (paragraph [0028]) (see figure 1 below) comprising:
a fuel cell (10) (i.e., fuel cell stack) (paragraph [0028]) having an in-cell hydrogen flow passage (see figure 1 below) (paragraph [0028], [0030]);
a hydrogen tank (31) (paragraph [0033]);
a hydrogen supply passage connecting the hydrogen tank (31) and the fuel cell (10) (see figure below) (paragraph [0030]);
a cutoff valve (42) (i.e., shut off valve) (paragraph [0033]) (see figure below);
a detection unit (i.e., an operation panel) (paragraph [0106]); and 
a controller (60) (i.e., control unit) (paragraph [0042]).
As to the following limitations:
“through which hydrogen flows” – associated with the in-cell hydrogen flow passage.
“to store hydrogen” – associated with the hydrogen tank (31).
“to cut off circulation of hydrogen in the hydrogen supply passage – associated with the cutoff valve (42).
“to detect a start of filling  of the hydrogen tank with hydrogen” 
“to close the cutoff valve in a case where the fuel cell system is stopped and the detection unit detects the start of filling with hydrogen in a state in which a first  processing of purging the in-cell hydrogen flow passage is to be executed, and to execute the first processing of purging the in-cell hydrogen flow passage by causing hydrogen remaining on a downstream side of the cutoff valve in a hydrogen flow in the hydrogen supply passage to flow in the in-cell hydrogen flow passage as the first processing of purging.” – associated with the controller (60)
such limitations are interpreted to be functionally defined limitations of the moving object equipped with claimed system (see MPEP 2114(I)). It is submitted that the system of Naganuma possess the requisite claimed structure (i.e., a fuel cell, a hydrogen tank, a hydrogen supply passage, a cutoff valve, a detection unit, a purge controller), such that it would necessarily follow that the system is expected to perform the recited functionality. Nonetheless, related to points a-e above, Naganuma teaches:
related to point a above – Naganuma teaches the hydrogen gas supply line is provided as a flow path that connects the hydrogen tank 31 with the fuel cell (paragraph [0030]).
related to point b above – Naganuma teaches the hydrogen tank 31 stores high-pressure hydrogen gas (paragraph [0030]).
related to point c above – Naganuma teaches the shut-off valve allow and stop the supply of hydrogen gas (paragraph [0033]).
related to point d above – as indicated above Naganuma teaches the electric vehicle is equipped with the fuel cell system and the electric vehicle having an operation panel which are commonly known to detect when tank is empty/full of fuel or in this case, it is reasonable to say that the functional limitations of the detection unit as recited are inherent in the operation panel of Naganuma as vehicles are well known to detect and measure volume when fuel is filled to the tank and indicate tank capacity. 
related to point e above – Naganuma teaches the control unit 60 is electrically connected with the air compressor 32, the DC-DC converter 210, the respective power-driven fans 34 and 37, the respective pumps 47 to 49 and the respective valves 42 to 46 and 99 and controls these elements. The control unit 60 is also electrically connected with the ammeter 15 and the respective temperature sensor 16 and receives the measured values from these elements (paragraph [0042]-[0045]). As such, it is clear that the controller of Naganuma which is interpreted as the controller controls the cutoff valve and execute purging processing (paragraph [0033]).
As such, it is reasonable to expect or at the very least, it would be highly obvious for the system of Naganuma to be easily modified to perform the recited functionalities as such includes a controller that controls hydrogen supply valves and purge valves where hydrogen flow is passed (paragraph [0033]). One could easily cutoff a hydrogen supply valve to perform a first processing of purging as such appears to be a known operation to allow recovery of reversible voltage decay and reduce the possibility of irreversible deactivation, as evidenced by Migliardini (page 1759). Nonetheless, additional guidance is provided below. 

    PNG
    media_image1.png
    589
    1024
    media_image1.png
    Greyscale

Asai, also directed to a fuel cell system (100) (abstract) (see figure 1), teaches a fuel cell system with a cutoff valve (33) (i.e., hydrogen supply valve) (paragraph [0047]), a hydrogen tank (31) which start and stop the filling of hydrogen (paragraph [0044]-[0046]), an in-cell hydrogen flow passage (see figure 1) and a controller (4) configured to operate the cutoff valve, the supply cutoff valve and the filling of hydrogen (paragraph [0047]). As such, it appears that Asai meets the requirements of the claimed limitations. Further, Asai teaches a first processing of purging when the cutoff valve is closed to increase hydrogen concentration in the anode system and maintain generation of voltage (paragraphs [0060]-[0063]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Naganuma to have the controller configure to perform the recited functionality, as suggested by Asai, in order to increase hydrogen concentration in the anode side system and maintain required generation of voltage.
In reference to claim 2, Naganuma teaches a circulation flow passage including the in-cell hydrogen flow passage and a part of the hydrogen supply passage (see figure above) which is clear that is where hydrogen circulates (see figure above);
	a circulation device (47) (i.e., circulation pump) (paragraph [0028]); and
	a discharge valve (46) (i.e., purge valve) (paragraph [0028]).
	As to the following limitations:
“to allow hydrogen to circulate through the circulation flow passage” – associated with the circulation device.
“to discharge hydrogen from the circulation flow passage, wherein the purge processing executed by the controller includes an operation of allowing hydrogen to circulate through the circulation flow passage by the circulation device, and an operation of opening the discharge valve.” – associated with the discharge valve.
such limitations are interpreted to be functionally defined limitations of the moving object equipped with claimed system (see MPEP 2114(I)). It is submitted that the system of Naganuma possess the requisite claimed structure (i.e. a circulation device, a discharge valve), such that it would necessarily follow that the system would be expected to perform the recited functionality. Nonetheless, related to points a-b above, Naganuma teaches:
related to point a-b above – Naganuma teaches The shut-off valve 42 is located at a hydrogen gas discharge port (not shown) of the hydrogen tank 31 to allow and stop the supply of hydrogen gas. The hydrogen gas supply valve 43 is located in the hydrogen gas supply line 51, and the pressure and the flow rate of hydrogen gas supplied to the fuel cell stack 10 are controlled by adjusting the valve opening. The purge valve 46 is operated to mix (dilute) the anode off-gas with the air and releases the gas mixture to the atmosphere. The circulation pump 47 is operated to make the flow of hydrogen gas through the hydrogen gas bypass line 53 from the anode off-gas exhaust line 52 to the hydrogen gas supply line 51 (paragraph [0033]).
As such, it is reasonable to expect the system of Naganuma to perform recited functionalities based on the above characteristics. 
In reference to claim 3, Naganuma teaches a control valve (43) (i.e., hydrogen gas supply valve) (paragraph [0028]) provided between the cutoff valve and the fuel cell (see figure 1 above). 
As to the following limitations:
“to control an amount of hydrogen supplied to the fuel cell, wherein the first processing of purging executed by the controller includes an operation of driving the control valve to supply hydrogen remaining between the control valve and the cutoff valve in the hydrogen supply passage to the in-cell hydrogen flow passage.” – associated with the control valve.
such limitation is interpreted to be a functionally defined limitation of the moving object equipped with claimed system (see MPEP 2114(I)). It is submitted that the system of Naganuma possess the requisite claimed structure (i.e. control valve), such that it would necessarily follow that the system would be expected to perform the recited functionalities. Nonetheless, Naganuma teaches the hydrogen gas supply valve 43 is located in the hydrogen gas supply line 51, and the pressure and the flow rate of hydrogen gas supplied to the fuel cell stack 10 are controlled by adjusting the valve opening. The purge valve 46 is operated to mix (dilute) the anode off-gas with the air and releases the gas mixture to the atmosphere. The circulation pump 47 is operated to make the flow of hydrogen gas through the hydrogen gas bypass line 53 from the anode off-gas exhaust line 52 to the hydrogen gas supply line 51 (paragraph [0033]).
As such, it is reasonable to expect the system of Naganuma to perform the recited functionalities based on the above characteristics. 
In reference to claim 4, Naganuma teaches a low-temperature determination unit (60) (i.e., controller) (paragraph [0042]).
As to the following limitation:
“to determine whether an environment temperature of the fuel cell system is a low-temperature environment temperature carrying a risk of freezing of the fuel cell upon a next startup of the fuel cell system, wherein the controller is configured to determine that the state in which the first processing of purging is to be executed is in effect in a case where the low-temperature determination unit determines that the environment temperature is the low-temperature environment temperature.” – associated with the low-temperature determination unit and the controller.
such limitation is interpreted to be a functionally defined limitation of the moving object equipped with claimed system (see MPEP 2114(I)). It is submitted that the system of Naganuma possess the requisite claimed structure (i.e. control valve), such that it would necessarily follow that the system would be expected to perform the recited functionality. Nonetheless, as indicated above the control unit controls all the components of the system (see point e above page 6, lines 19-23). Naganuma also recognizes operation stability of a fuel cell at a low-temperatures (paragraph [0003]) and low temperature operation (paragraph [0101]) (see figure 9) where purge processing is involved as the fuel cell is in also in operation (paragraph [0100]-[101], [0107]) (see figure 9).
As such, it is reasonable to expect the system of Naganuma to perform the recited functionalities based on the above characteristics or at the very least, it would be highly obvious to modify the system Naganuma to perform the recited functionality in order to find an control where optimum stability is achieved. 
In reference to claim 5, Naganuma teaches an oxidizing gas supply unit (see figure below).
As to the following limitations:
“to supply an oxidizing gas to an in-cell oxidizing gas flow passage through which an oxidizing gas containing oxygen flows in the fuel cell” – associated with the oxidizing supply unit.
“the first processing of purging to be executed by the controller includes an operation of driving the oxidizing gas supply unit and causing an oxidizing gas to flow in the in-cell oxidizing gas flow passage to purge the in-cell oxidizing gas flow passage.” – associated with the purge controller.
such limitation are interpreted to be functionally defined limitations of the moving object equipped with claimed system (see MPEP 2114(I)). It is submitted that the system of Naganuma possess the requisite claimed structure (i.e. the oxidizing supply unit, the controller), such that it would necessarily follow that the system would be expected to perform the recited functionality. Nonetheless, related to points a-b above, Naganuma teaches:
related to point a above – Naganuma teaches the air supply line 54 is provided as a flow path that connects the air compressor 32 with the fuel cell stack 10 and leads the compressed air supplied from the air compressor 32 to the fuel cell stack 10 (paragraph [0031]).
related to point b above – Naganuma teaches  the air bypass line 56 is provided as a flow path that connects the air supply line 54 with the cathode off-gas exhaust line 55 and leads the air supplied from the air compressor 32 to the cathode off-gas exhaust line 55 without passing through the fuel cell stack 10 (paragraph [0032]).
As such, it is reasonable to expect the system of Naganuma to perform the recited functionalities based on the above characteristics. 

    PNG
    media_image2.png
    589
    1024
    media_image2.png
    Greyscale

In reference to claim 6, Naganuma teaches a refrigerant flow passage (see figure below) (paragraphs [0035]-[0039]) where refrigerant (i.e., water) flows to cool fuel cell (i.e., release heat generated during power generation) (paragraph [0035]); 
a branch flow passage branching from the refrigerant flow passage (see figure below);
a temperature sensor (16) (paragraph [0028], [0037]);
a refrigerant pump (48, 49) (i.e., coolant pump) (paragraph [0028], [0037], [0039]); and
a controller (60) (i.e., control unit) (paragraph 0042]).
As to the following limitations:
“guiding the refrigerant such that heat is exchangeable between the refrigerant and a component provided in a reaction gas flow passage through which hydrogen or an oxidizing gas to be supplied to the fuel cell flows” – associated to the branch flow passage.
“to detect a temperature of the fuel cell” – associated to the temperature sensor.
“to cause the refrigerant in the fuel cell to flow in the branch flow passage” – associated to the refrigerant pump.
“to drive the refrigerant pump in a case where the fuel cell system is stopped, and the temperature of the fuel cell detected by the temperature sensor exceeds a predetermined reference temperature.” – associated to the temperature retention controller.
such limitation are interpreted to be functionally defined limitations of the moving object equipped with claimed system (see MPEP 2114(I)). It is submitted that the system of Naganuma possess the requisite claimed structure (i.e., a refrigerant flow passage, a branch flow passage, a temperature sensor, a refrigerant pump, a temperature retention controller), such that it would necessarily follow that the system would be expected to perform the recited functionalities. Nonetheless, related to points a-b above, Naganuma teaches:
related to points a-b above – Naganuma teaches the coolant bypass line 69 connects the second coolant line 92 with the third coolant line 93 and leads the coolant from the second coolant line 92 to the third coolant line 93 without passing through the heat exchange unit 35. The temperature sensor 16 is located in the vicinity of the fuel cell stack 10 in the first coolant line 91. According to this embodiment, the temperature detected by the temperature sensor 16 is employed as the representative temperature of the fuel cell stack 10 (paragraph [0037]).
related to point c above – Naganuma teaches the fourth coolant line 94 connects the first coolant pump 48 with the fuel cell stack 10 and supplies the coolant fed by the first coolant pump 48 to the fuel cell stack 10 (paragraph [0036]). 
related to point d above – Naganuma teaches the temperature sensor 16 is located in the vicinity of the fuel cell stack 10 in the first coolant line 91. According to this embodiment, the temperature detected by the temperature sensor 16 is employed as the representative temperature of the fuel cell stack 10 (paragraph [0037]) and the control unit 60 is electrically connected with the air compressor 32, the DC-DC converter 210, the respective power-driven fans 34 and 37, the respective pumps 47 to 49 and the respective valves 42 to 46 and 99 and controls these elements. The control unit 60 is also electrically connected with the ammeter 15 and the respective temperature sensor 16 and receives the measured values from these elements (paragraph [0042]).
As such, it is reasonable to expect the system of Naganuma to perform the recited functionalities based on the above characteristics. 

    PNG
    media_image3.png
    605
    1024
    media_image3.png
    Greyscale


In reference to claim 9, Naganuma teaches the first processing of purging the in-cell hydrogen flow passage as described above in claim 1. Naganuma does not explicitly teaches the specifics of the second processing of purging the in-cell hydrogen flow passage characterized as recited by having the cut-off valve open and flowing hydrogen from the hydrogen tank. Nonetheless,  Asai teaches the controller controls the opening/closing of the cutoff valve and the purge valve (paragraph [0047], [0051]) in relation with an anode gas supply/discharge unit (paragraph [0044]). As indicated above, it would be obvious to modify the system of Naganuma to include a first or second processing of purging where the cutoff valve is controlled to be open or closed as suggested by Asai in order to effectively increase hydrogen concentration in the anode side system and maintain required generation of voltage (paragraph [0060]-[0063]).
In reference to claim 10, Naganuma teaches a circulation flow passage including a part of the hydrogen supply passage (see figure above) which is clear that is where hydrogen circulates (see figure above); and a discharge valve (46) (i.e., purge valve) (paragraph [0028]).
	As to the following limitations:
“an operation of opening the discharge valve reaches a predetermined number of times, the first processing of purging is determined to be completed”.
such limitations is interpreted to be a functionally defined limitation of the moving object equipped with claimed system (see MPEP 2114(I)). It is submitted that the system of Naganuma possess the requisite claimed structure (i.e. a circulation device, a discharge valve), such that it would necessarily follow that the system would be expected to perform the recited functionality. Nonetheless, related to points a above, Naganuma teaches:
related to point a – Naganuma teaches The shut-off valve 42 is located at a hydrogen gas discharge port (not shown) of the hydrogen tank 31 to allow and stop the supply of hydrogen gas. The hydrogen gas supply valve 43 is located in the hydrogen gas supply line 51, and the pressure and the flow rate of hydrogen gas supplied to the fuel cell stack 10 are controlled by adjusting the valve opening. The purge valve 46 is operated to mix (dilute) the anode off-gas with the air and releases the gas mixture to the atmosphere. The circulation pump 47 is operated to make the flow of hydrogen gas through the hydrogen gas bypass line 53 from the anode off-gas exhaust line 52 to the hydrogen gas supply line 51 (paragraph [0033]).
As such, it is reasonable to expect the system of Naganuma to perform recited functionalities based on the above characteristics. Nonetheless, as modified by Asai, it would be apparent to continue the operation of purging a number predetermined times necessary to increase hydrogen concentration in the anode side system and maintain required generation of voltage (paragraph [0060]-[0063] – Asai) and once such required hydrogen concentration and desired conditions to generate voltage is reached stop or complete the purging process.  

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The particulars as recited in the instant claim in combination with the elements of claim 6 is not taught or suggested by the prior art. 

Response to Arguments
Examiner appreciates the amendments to the claims therefore, the previous objections to the claims and drawings are withdrawn.  
Applicant arguments filed on 06/07/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Migliardini and Asai.

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sugiura et al. (U.S. Patent Application Publication 2010/0081016).
Jufuku et al. (U.S. Patent Application Publication 2009/0038867).

Correspondence
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Migliardini et al., Hydrogen purge and reactant feeding strategies in self-humidified PEM fuel cell systems, International Journal of Hydrogen Energy, Elsevier, 42 (2017), 1758-1765.